MICHELLE STAHL AND JAMES STAHL, AS PARENTS AND NATURAL GUARDIANS OF HEAVEN LEE ANGEL STAHL, A MINOR AND MICHELLE STAHL AND JAMES STAHL, HUSBAND AND WIFE IN THEIR OWN RIGHT
v.
JULIA REDCAY, D.O., AND OB/GYN ASSOCIATES OF LEWISBURG AND MICHAEL BADOWSKI, ESQUIRE
MICHELLE STAHL AND JAMES STAHL, AS PARENTS AND NATURAL GUARDIANS OF HEAVEN LEE ANGEL STAHL, A MINOR AND MICHELLE STAHL AND JAMES STAHL, HUSBAND AND WIFE IN THEIR OWN RIGHT
v.
EVANGELICAL HOSPITAL AND JAMES V. MCDONALD, M.D. AND LEWISBURG PEDIATRICS
PETITION OF: MICHELLE STAHL AND JAMES STAHL.
No. 446 MAL 2006.
Supreme Court of Pennsylvania, Middle District.
February 28, 2007.

ORDER
PER CURIAM:
AND NOW, this 28th day of February, 2007, the Petition for Allowance of Appeal is DENIED.